Opinión concurrente del
Juez Asociado Señor Negrón García.
I
Es nula la compraventa millonaria entre los Sres. Rafael Soto Vázquez y José Rivera Alvarado de bienes mue-bles e inmuebles gananciales, sin el consentimiento de la Sra. Inocencia Alvarado Peñalvert, esposa de Rivera Alvarado. Art. 1313 del Código Civil, 31 L.RR.A. see. 3673.(1)
Recordamos que en Padró Collado v. Espada, 111 D.P.R. 56 (1981) —negocio bastante similar al de autos, con la variante de que no se enajenaron bienes inmuebles— disentimos del criterio mayoritario. Allí se validó la compra de una participación en la sociedad dedicada a la compra-venta de productos de consumo en un supermercado. Diji-mos:
... [DJifícil sostener que la compra realizada sea una a la cual se dedica corrientemente en su gestión; ya que no trafica en la compra y venta de participaciones en sociedades. Él, al igual que sus socios, es comerciante de productos de consumo y no de participaciones en sociedades.
No estando la transacción aquí envuelta dentro de las permi-tidas y contempladas, por excepción en el último párrafo del *521Art. 1313, es ineludible concluir que para efectuarla requería el consentimiento escrito de su esposa Gilda González. (Énfasis suplido.) Padró Collado v. Espada, supra, pág. 72, opinión disidente.
hH HH
Década y media después nos enfrentamos a hechos muy parecidos. Aquí Rivera Alvarado y Soto Vázquez eran co-propietarios, cada uno en cincuenta por ciento (50%), de varios supermercados dedicados a la venta de productos de consumo. Para fines del Art. 1313 del Código Civil, supra, difícilmente podemos clasificar como comercial la venta de toda participación en dichos supermercados. Por su natu-raleza no está exenta del consentimiento de ambos cónyuges.
La excepción del Art. 1313 del Código Civil, supra, per-sigue facilitar las operaciones del cónyuge dedicado al co-mercio, la industria o la profesión, sin que sea menester el consentimiento del otro cónyuge para obligar a la sociedad de gananciales en aquellos negocios ordinarios, incidenta-les e inherentes a la actividad en cuestión. La venta de toda la participación dista de ser la operación diaria de un supermercado. Permitirlo atenta contra la legislación de 1976 en su esfuerzo de equiparar verdaderamente a la mu-jer con el hombre en la administración de la sociedad legal de gananciales.
En resumen, concurrimos con la opinión del Tribunal que anula el negocio entre Soto Vázquez y Rivera Alvarado por dos (2) razones, a saber, la enajenación de bienes in-muebles fue sin consentimiento de su esposa y no consti-tuyó una compraventa de bienes relacionada con el comercio.

 Dispone, en lo pertinente:
“No obstante lo dispuesto en la see. 284 de este título, ninguno de los dos podrá donar, enajenar, ni obligar a título oneroso, los bienes muebles e inmuebles de la sociedad de gananciales, sin el consentimiento escrito del otro cónyuge, excepto las cosas destinadas al uso de la familia o personales de acuerdo con la posición social o económica de ambos cónyuges.
“El cónyuge que se dedicare al comercio, industria o profesión, podrá adquirir o disponer de los bienes muebles dedicados a esos fines, por justa causa, sin el consen-timiento del otro cónyuge. No obstante, será responsable por los daños y perjuicios que pudiere ocasionar por dichos actos a la sociedad legal de gananciales. Esta acción se ejercitará exclusivamente en el momento de la disolución de la sociedad legal de gananciales.” (Énfasis suplido.) 31 L.P.R.A. see. 3672.